Exhibit 10.14

VIACOM

EXCESS 401(k) PLAN

FOR DESIGNATED SENIOR EXECUTIVES

EFFECTIVE JANUARY 1, 2006

As Amended and Restated January 1, 2009

Section 1.        Establishment and Purpose of the Plan.

1.1          Establishment.

(a)           Effective August 28, 2002, Viacom Inc. established and maintained
an unfunded plan of voluntarily deferred compensation. The plan was known as the
Viacom Excess 401(k) Plan for Designated Senior Executives. The discussion below
refers to Viacom Inc. prior to 2006 as “Old Viacom” and to the Viacom Excess
401(k) Plan for Designated Senior Executives prior to 2006 as the “Old Viacom
Excess 401(k) Plan for Designated Senior Executives.”

(b)           On December 31, 2005, Old Viacom was restructured and separated
into two publicly traded companies – Old Viacom, which was renamed CBS
Corporation, and a new company outside the controlled group of Old Viacom, which
was named Viacom Inc. (EIN 20-3515052). New Viacom Inc. consists principally of
the following businesses: MTV Networks, BET, Paramount Pictures, Paramount Home
Entertainment, and Famous Music. This new plan – the new Viacom Excess 401(k)
Plan for Designated Senior Executives – was created, effective January 1, 2006,
to benefit the employees of the new Viacom Inc. (the “Company” or “Viacom Inc.”)
and its participating subsidiaries. Old Viacom approved the spinoff of benefit
liabilities associated with (1) participants in the Old Viacom Excess 401(k)
Plan for Designated Senior Executives who were employees of Old Viacom and its
subsidiaries on December 31, 2005 and were employees of a business which is part
of the new Viacom Inc. controlled group on January 1, 2006 and (2) participants
in the Old Viacom Excess 401(k) Plan for Designated Senior Executives who
terminated employment with Old Viacom and its subsidiaries prior to December 31,
2005 and whose last employment with Old Viacom and its subsidiaries prior to
January 1, 2006 was with a business which is part of the new Viacom Inc.
controlled group on January 1, 2006 (including last employment with the
Paramount Pictures corporate office, but not with the Old Viacom corporate
office). The new Viacom Inc. adopted this new Plan, which was first effective on
January 1, 2006. The amount of any spun-off liabilities was determined under the
terms of the Old Viacom Excess 401(k) Plan for Designated Senior Executives as
in effect on December 31, 2005.



--------------------------------------------------------------------------------

(c)           This amendment and restatement of the Plan is effective January 1,
2009.

1.2          Purpose.    The purpose of this Plan is to provide benefits to
Reporting Employees who are participants in the Viacom 401(k) Plan and whose
annual base salary and commissions exceed annual Internal Revenue Code
compensation limits. Under the Plan, an Eligible Employee may, in certain
circumstances, elect to defer receipt of a portion of his Compensation. The Plan
also provides that the Company will, in certain instances, credit the Ongoing
Account of a Participant with an Employer Match. This Plan is intended to comply
with Section 409A of the Internal Revenue Code as amended (the “Code”) and the
rules, regulations and guidance thereunder (“Section 409A”), other than with
respect to amounts in the Grandfathered Accounts. Notwithstanding any provision
to the contrary, the Plan shall be interpreted, operated and administered in a
manner consistent with these intentions. The Plan has been administered in good
faith compliance with Section 409A through December 31, 2008.

1.3          Reporting Employees.    Participation in this Plan is limited to
employees of an Employer who are Reporting Employees. Any deferrals made under
the Viacom Excess 401(k) Plan by a Reporting Employee prior to the date he
becomes a Reporting Employee shall be transferred to the Plan as of the date
such employee becomes a Reporting Employee. Except as provided to the contrary
herein, any elections made under the Viacom Excess 401(k) Plan by a Reporting
Employee prior to the date his account is transferred to the Plan shall remain
in full force and effect in this Plan.

Section 2.        Definitions.

        The following words and phrases as used in this Plan have the following
meanings:

2.1           Account.    The term “Account” shall mean a Participant’s
individual account, as described in Section 4 of the Plan. For Participants who
have a positive Account as of December 31, 2005, their Account shall equal the
sum of their Grandfathered Account and their Ongoing Account.

2.2           Board of Directors.    The term “Board of Directors” means the
Board of Directors of the Company.

2.3           Bonus.    The term “Bonus” (i) means any cash bonus paid under the
Viacom Inc. Short-Term Incentive Plan and any other comparable annual cash bonus
plan sponsored by any Employer and (ii) for MTV Networks employees, any
Commission Overage paid on and after January 1, 2009.

2.4           Committee.    The term “Committee” means the Retirement Committee
appointed by the Board of Directors. The Committee may act on its own behalf or
through the actions of its duly authorized delegate.

 

2



--------------------------------------------------------------------------------

2.5          Company.     The term “Company” means Viacom Inc. (EIN
No. 20-3515052).

2.6          Compensation.    The term “Compensation” means an Eligible
Employee’s annual compensation as defined in the Viacom 401(k) Plan, except that
the limitations imposed by Section 401(a)(17) of the Code and Bonuses shall not
be taken into account.

2.7          Disability.    For purposes of a Grandfathered Account, for
disabilities that occur before January 1, 2005, a Participant shall be deemed to
have incurred a “Disability” or to be “Disabled” if the Participant was Disabled
under the terms of the Old Viacom Excess 401(k) Plan for Designated Senior
Executives as of December 31, 2004. For purposes of an Ongoing Account and for a
Grandfathered Account for Disabilities occurring after December 31, 2004, a
Participant shall be deemed to have incurred a “Disability” or to be “Disabled”
if the Participant:

(a)           is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

(b)           is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant’s employer.

(c)           Relationship to Termination. The date a Participant meets the
definition of Disability shall be treated as the date he Separates from Service
for purposes of Section 6 of the Plan.

2.8          Eligible Employee.    The term “Eligible Employee” means an
Employee of an Employer

(a)           for whom the sum of:

      (1) the rate of annual base salary for a particular year; plus

      (2) actual commissions received for the prior year (not including any
commissions and Commission Overages paid on and after January 1, 2008 to MTV
Networks employee);

equals or is greater than the annual compensation limit in effect under Code
Section 401(a)(17) (as adjusted from time to time by the Committee); and

(b)           who is designated by the Committee as an employee who is eligible
to participate in the Plan; and

(c)           who is a Reporting Employee.

 

3



--------------------------------------------------------------------------------

If an employee becomes an Eligible Employee in any Plan Year, such employee
shall remain an Eligible Employee for all future Plan Years; provided, however,
that the Committee may terminate such employee’s eligibility for the Plan if his
annual base salary as of January 1 of any Plan Year is less than the amount in
clause (a) above in effect for the Plan Year in which such employee initially
became an Eligible Employee. All Employees who were Eligible Employees under the
old Viacom Excess 401(k) Plan for Designated Senior Executives immediately prior
to January 1, 2006 swill remain Eligible Employees of this Plan, subject to this
Section 2.8.

2.9          Employer.    The term “Employer” means the Company and any
affiliate or subsidiary that adopts the Plan on behalf of its Eligible
Employees.

2.10        Employer Match.    The term “Employer Match” means the amounts
credited to a Participant’s Account with respect to a Participant’s Excess
Salary Reduction Contributions, calculated using the rate of matching
contributions under the Viacom 401(k) Plan in effect at the time such Plan
contributions are made.

2.11        Excess Salary Reduction Contributions.    The term “Excess Salary
Reduction Contributions” means the portion of a Participant’s Compensation,
excluding any Bonus earned during a Plan Year (after such Participant has
reached any Limitation) that he elects to defer under the terms of this Plan.

2.12        Grandfathered Account.    “Grandfathered Account” means the portion
of a Participant’s vested Account balance as of December 31, 2004 under the Old
Viacom Excess 401(k) Plan for Designated Senior Executives, adjusted for
earnings (or losses) thereon. The Company will keep appropriate records of the
Grandfathered Account.

2.13        Grandfathered Account Payment Option.    “Grandfathered Account
Payment Option” means the payment option that applies to a Participant’s
Grandfathered Account in this Plan (see Section 5.2) and to his Grandfathered
Account in the Viacom Bonus Deferral Plan for Designated Senior Executives. A
Participant’s Grandfathered Account Payment Option will be his “Joint Payment
Option” in effect for the Old Viacom Excess 401(k) Plan for Designated Senior
Executives unless and until he changes his Grandfathered Account Payment Option
pursuant to Section 5.2(d)(1).

2.14        Investment Options.    The term “Investment Options” means the
investment funds available to participants in the Viacom 401(k) Plan, excluding
the Self-Directed Brokerage Account.

2.15        Limitation.    The term “Limitation” means the limitation on
contributions to defined contribution plans under Code Section 415(c), on
compensation taken into account under Code Section 401(a)(17), or on elective
deferrals under Code Section 401(k)(3) and Code Section 402(g).

 

4



--------------------------------------------------------------------------------

2.16        Old Viacom.    “Old Viacom” shall mean Viacom Inc., EIN 04-2949533,
and its successors. Effective January 1, 2006, this entity was renamed CBS
Corporation.

2.17        Old Viacom Excess 401(k).    “Old Viacom Excess 401(k) Plan” shall
mean the Viacom Excess 401(k) Plan, as sponsored by Old Viacom. Effective
January 1, 2006, this plan was renamed the CBS Excess 401(k) Plan.

2.18        Old Viacom Excess 401(k) Plan for Designated Senior
Executives.    “Old Viacom Excess 401(k) Plan for Designated Senior Executives”
shall mean the Viacom Excess 401(k) Plan for Designated Senior Executives, as
sponsored by Old Viacom. Effective January 1, 2006, this plan was renamed the
CBS Excess 401(k) Plan for Designated Senior Executives.

2.19        Ongoing Account.    “Ongoing Account” means the portion of a
Participant’s Account other than his Grandfathered Account.

2.20        Ongoing Account Payment Option.    “Ongoing Account Payment Option”
means the payment option that applies to a Participant’s Ongoing Account in this
Plan (see Section 5.2) and to his Ongoing Account in the Viacom Bonus Deferral
Plan for Designated Senior Executives. A Participant’s Ongoing Account Payment
Option in effect for the Old Viacom Excess 401(k) Plan or the Old Viacom Excess
401(k) Plan for Designated Senior Executives, if any, shall continue in effect
under this Plan and shall be irrevocable.

2.21        Participant.    The term “Participant” means Eligible Employee who
has an Account in the Plan.

2.22        Plan and Plan Year.    The term “Plan” means the Viacom Excess
401(k) Plan for Designated Senior Executives as set forth herein, as amended
from time to time. The term “Plan Year” means the twelve-month period that
begins on each January 1.

2.23        Reporting Employee.    “Reporting Employee” means an Eligible
Employee who is identified by the Company as a reporting person for purposes of
Section 16 of the Securities Exchange Act of 1934 or any employee of an Employer
who is eligible to participate in the Plan and whose securities may be
attributable to a Reporting Employee for purposes of Section 16 of the
Securities Exchange Act of 1934.

2.24        Separation from Service.    “Separation from Service” and “Separates
from Service” means an Eligible Employee’s termination of employment due to
death, retirement or other termination of employment as provided for under
Section 409A.

2.25        Viacom 401(k) Plan.    “Viacom 401(k) Plan” means, effective
January 1, 2006, the Viacom 401(k) Plan sponsored by the Company.

 

5



--------------------------------------------------------------------------------

Section 3.        Participation.

3.1          Designation of Eligible Employees.    All employees who were
Eligible Employees under the Old Viacom Excess 401(k) Plan for Designated Senior
Executives immediately prior to January 1, 2006 will remain Eligible Employees,
subject to Section 2.8. Beginning January 1, 2006, each month the Committee will
designate in its sole discretion those employees who satisfy the terms of
Section 2.8 as eligible to participate in the Plan.

3.2           Election to Participate.    An Eligible Employee must elect to
participate in the Plan. The Committee shall establish rules and procedures, in
compliance with Section 409A, pursuant to which an election to make Excess
Salary Reduction Contributions will be effective. For the election to be
effective during the Plan Year in which an individual first becomes an Eligible
Employee, the election must be made not later than 30 days after the date he
first becomes an Eligible Employee, provided the election is permissible under
Section 409A. For the election to be effective during any subsequent Plan Year,
the election must be made not later than December 31 of the immediately
preceding Plan Year. The election will be effective on a prospective basis
beginning with the first eligible payroll period, or as soon as administratively
practicable thereafter following receipt of the election by the Committee, and
will remain in effect unless it is amended in accordance with Section 3.3.

3.3           Amendment of Election.    Participants may amend their existing
Excess Salary Reduction Contribution election under this Plan by filing a new
election in accordance with the prescribed administrative guidelines, not later
than December 31 of the preceding Plan Year. Such change will be effective on a
prospective basis beginning with the first payroll period of the Plan Year
following receipt of the new election by the Committee, or as soon as
administratively practicable thereafter following receipt of the new election by
the Committee.

3.4           Amount of Elections.    Each election filed by an Eligible
Employee must specify the amount of Excess Salary Reduction Contributions in a
whole percentage between 1% and 15% of the Participant’s Compensation, excluding
any Bonus. Except as described otherwise in this Section 3.4, no Eligible
Employee shall be permitted during any Plan Year to make Excess Salary Reduction
Contributions at a rate that exceeds the rate of his Before-Tax Contributions to
the Viacom 401(k) Plan as in effect immediately preceding the time that the
Eligible Employee actually commences Excess Salary Reduction Contributions to
this Plan for that particular Plan Year.

Section 4.        Employer Match.

An Employer Match will be credited approximately every two weeks to a
Participant’s Ongoing Account with respect to the eligible portion of Excess
Salary Reduction Contributions of such Participant. The eligible portion of a
Participant’s Excess Salary Reduction Contributions shall be limited 5% of
Compensation contributed

 

6



--------------------------------------------------------------------------------

each pay period. In general, the portion of a Participant’s Excess Salary
Reduction Contributions eligible for a match shall be based on Compensation up
to an annual maximum amount of $750,000. However, special limits on annual
Compensation are set out in Appendix A.

Section 5.        Individual Account.

5.1          Creation of Accounts.    The Company will maintain an Ongoing
Account in the name of each Participant. Each Participant’s Ongoing Account will
be credited with the amount of the Participant’s (a) Excess Salary Reduction
Contributions, and (b) Employer Match, if any, made in all Plan Years. The
Company will also maintain a Grandfathered Account for Participants who had a
vested Account Balance as of December 31, 2004 under the Old Viacom Excess
401(k) Plan for Designated Senior Executives.

5.2          Election of Payment Option.

(a)          Any Grandfathered Account Payment Option shall continue to apply to
a Participant’s Grandfathered Account until changed by the Participant in
accordance with this Section 5.

(b)          Any Eligible Employee who does not have an Ongoing Account Payment
Option in effect under this Plan or under the Viacom Bonus Deferral Plan for
Designated Senior Executives shall elect an Ongoing Account Payment Option no
later than 30 days after the date he first becomes an Eligible Employee and by
the deadline in Section 3.2.

(c)          (1)        A Participant may elect to receive his Ongoing Account
under either of the following Payment Options: (i) a single lump sum; or
(ii) annual payments over a period of two, three, four or five years beginning,
in either case, the later of (I) January 31 of the calendar year immediately
following the end of the Plan Year in which the Participant Separates from
Service, or (II) during the month following the month that contains the
six-month anniversary of the Employee’s Separation from Service. A Participant
may also elect to receive his Ongoing Account in a single lump sum on January 31
of the 2nd, 3rd, 4th or 5th calendar year following the year in which the
Participant Separates from Service. If a Participant elects to receive annual
payments over a period of two or more years, such annual payments shall be made
in substantially equal annual payments, unless the Participant designates, at
the time of making his Ongoing Account Payment Option election, a specific
percentage of his Ongoing Account to be distributed in each year. All specified
percentages must be a whole multiple of 10% and the total of all designated
percentages must be equal to 100%. If no Ongoing Account Payment Option election
is made in accordance with the terms of the Plan or under the Viacom Bonus
Deferral Plan for Designated Senior Executives, a Participant shall be deemed to
have elected to receive his Ongoing Account in a single lump sum to be paid the
later of (i) January 31 of the calendar year immediately following the end of
the Plan Year in which the Participant Separates from Service or (ii)

 

7



--------------------------------------------------------------------------------

during the month following the month that contains the six-month anniversary of
the Employee’s Separation from Service.

              (2)        A Participant may elect to receive his Grandfathered
Account under either of the following Payment Options: (i) a single lump sum; or
(ii) annual payments over a period of two, three, four or five years beginning,
in either case, on or about January 31 of the calendar year immediately
following the end of the Plan Year in which the Participant terminates
employment. A Participant may also elect to receive his Grandfathered Account in
a single lump sum on or about January 31 of the 2nd, 3rd, 4th or 5th calendar
year following the year in which the Participant terminates employment. If a
Participant elects to receive annual payments over a period of two or more
years, such annual payments shall be made in substantially equal annual
payments, unless the Participant designates, at the time of making his
Grandfathered Account Payment Option election, a specific percentage of his
Grandfathered Account to be distributed in each year. All specified percentages
must be a whole multiple of 10% and the total of all designated percentages must
be equal to 100%. If no Grandfathered Account Payment Option election is made in
accordance with the terms of the Plan or under the Viacom Bonus Deferral Plan
for Designated Senior Executives, a Participant shall be deemed to have elected
to receive his Grandfathered Account in a single lump sum on or about January 31
of the calendar year immediately following the end of the Plan Year in which the
Participant terminates employment.

Example 1: If a Participant (i) elects (or is deemed to elect) a Grandfathered
Account or Ongoing Account Payment Option that provides for a lump sum payment
in the year following the Plan Year in which he Separates from Service and
(ii) Separates from Service in February 2009, such lump sum shall be paid on
January 31, 2010. A Participant alternatively could designate January 31 of
2011, 2012, 2013 or 2014 in which to receive his lump sum.

Example 2: If a Participant (i) elects a Grandfathered Account or Ongoing
Account Payment Option that provides for annual payments over a period of four
years and (ii) Separates from Service in February 2009, the first installment
from his Grandfathered Account and his Ongoing Account will be paid on or about
January 31, 2010 and the subsequent payments will be made on January 31 of 2011
through 2013. Each payment on January 31 of 2010 through 2013 will be comprised
of approximately 25% of the Participant’s Grandfathered or Ongoing Account as of
December 31 of the calendar year in which the Participant Separates from
Service. A Participant alternatively could designate 10% of his Grandfathered or
Ongoing Account to be distributed in January 2010, 20% in January 2011, 30% in
January 2012 and 40% in January 2013; or, any other combination of percentages
that totals 100%.

Example 3: If a Participant (i) elects (or is deemed to elect) a Grandfathered
Account or Ongoing Account Payment Option that provides for a lump sum payment
in the year following the Plan Year in which the Participant Separates from
Service and (ii) Separates from Service in October 2009, his Grandfathered
Account lump sum shall be paid on or about January 31, 2010 and his Ongoing
Account lump sum shall be paid in May 2010 (during the month following the month
that contains the six-month anniversary of the Participant’s Separation from
Service).

 

8



--------------------------------------------------------------------------------

Example 4: If a Participant (i) elects a Grandfathered Account or Ongoing
Account Payment Option that provides for annual payments over a period of four
years and (ii) Separates from Service in August 2009, the first installment from
his Grandfathered Account will be paid on or about January 31, 2010 and the
subsequent payments will be made on or about January 31 of 2011 through 2013.
Each payment on or about January 31 of 2009 through 2013 will be comprised of
approximately 25% of the Participant’s Grandfathered Account as of December 31
of the calendar year in which the Participant terminates employment. The first
installment from his Ongoing Account will be paid in March 2010 (during the
month following the month that contains the six-month anniversary of the
Participant’s Separation from Service) and each subsequent payment made in
January of 2011 through 2013 will be comprised of approximately 25% of the
Participant’s Ongoing Account as of the Participant’s Separation from Service
date.

(d)          Changes.

      (1)        Grandfathered Account.    With respect to a Grandfathered
Account, a Participant may change his Grandfathered Account Payment Option no
more than three times over the course of his employment with the Company or any
affiliate. A Participant may change an existing Grandfathered Account Payment
Option only one time in any calendar year. Any change of a Participant’s
existing Grandfathered Account Payment Option election made less than six months
prior to the Participant’s termination of employment for any reason shall be
null and void and the Participant’s last valid Grandfathered Account Payment
Option shall remain in effect.

5.3         Investments.

(a)         All Excess Salary Reduction Contributions will be credited through
December 31 of the calendar year in which the Participant Separates from Service
with an amount equal to such amount which would have been earned had such
contributions been invested in the same Investment Options and in the same
proportion as the Participant may elect, from time to time, to have his Salary
Reduction Contributions invested under the Viacom 401(k) Plan; or if no such
election has been made, in the Plan fund designated by the Committee. All
Matching Employer Contributions will be credited through December 31 of the
calendar year in which the Participant Separates from Service with an amount
equal to such amount which would have been earned had such contributions been
invested in the Viacom Company Stock Fund in the Viacom 401(k) Plan unless the
Participant has transferred any portion of that account to another Investment
Option.

(b)         If a Participant elects (or is deemed to elect) a single lump sum
Grandfathered Account or Ongoing Account Payment Option payable in the first
calendar year following the calendar year in which the Participant Separates
from Service and such payment is made on January 31 of the calendar year
immediately following the end of the Plan Year in which the Participant
Separates from Service, no additional adjustments will be made to the
Participant’s Grandfathered Account or Ongoing Account

 

9



--------------------------------------------------------------------------------

after December 31 of the calendar year in which the Participant Separates from
Service. If however, payment of the Participant’s Ongoing Account cannot be made
until at least the six-month anniversary of the Employee’s Separation from
Service, the Participant’s Ongoing Account shall be credited with earnings based
on the rate of return in the Plan’s stable value fund as designated by the
Committee beginning January 1 of the calendar year following the year in which
the Participant Separates from Service and continuing through the end of the
month of such six-month anniversary. If a Participant elects a single lump sum
Grandfathered Account or Ongoing Account Payment Option payable in the second,
third, fourth or fifth calendar year following the calendar year in which the
Participant Separates from Service, the Participant’ Grandfathered Account or
Ongoing Account shall be credited with earnings based on the rate of return in
the Plan’s stable value fund as designated by the Committee beginning January 1
of the calendar year following the year in which the Participant Separates from
Service and continuing through December 31 of the calendar year immediately
preceding the calendar year in which the single lump sum is paid.

(c)          If a Participant elects annual payments, no additional adjustments
will be made to any amount payable in the first calendar year following the year
in which the Participant Separates from Service. If, however, payment of the
first installment of a Participant’s Ongoing Account cannot be made until at
least the six-month anniversary of the Employee’s Separation from Service, the
Participant’s Ongoing Account shall be credited with earnings based on the rate
of return in the Plan’s stable value fund as designated by the Committee
beginning January 1 of the calendar year following the year in which the
Participant Separates from Service and continuing through the end of the month
of such six-month anniversary. For any annual payments made in the second,
third, fourth or fifth year following the calendar year in which the Participant
Separates from Service, the Participant’s Grandfathered or Ongoing Account shall
be credited with earnings based on the rate of return in the Plan’s stable value
fund as designated by the Committee beginning January 1 of the calendar year
following the year in which the Participant Separates from Service and
continuing through December 31 of the calendar year immediately preceding the
calendar year in which each payment is made.

(d)          No provision of this Plan shall require the Company or the Employer
to actually invest any amounts in any fund or in any other investment vehicle.

5.4         Account Statements.    Each Participant will be given, at least
annually, a statement showing (a) the amount of all Contributions, (b) the
amount of Employer Match, if any, made with respect to his Account for such Plan
Year, and (c) the balance of the Participant’s Account after crediting
Investments.

 

10



--------------------------------------------------------------------------------

Section 6.        Payment.

 

 

6.1

 

Payment on Account of Separation from Service For Reasons Other Than Disability.

   

(a) Grandfathered Account.    A Participant (or a Participant’s beneficiary)
shall be paid the balance in his Grandfathered Account following termination of
employment in accordance with the Grandfathered Account Payment Option in effect
with respect to the Participant.

   

(b)  Ongoing Account.    A Participant (or a Participant’s beneficiary) shall be
paid the balance in his Ongoing Account following Separation from Service in
accordance with the Ongoing Account Payment Option in effect with respect to the
Participant.

 

6.2

 

Payment on Account of Disability.

   

(a) Grandfathered Account.    A Participant (or a Participant’s beneficiary)
shall be paid the balance in his Grandfathered Account following the date he
meets the definition of Disability in accordance with the Grandfathered Account
Payment Option in effect with respect to the Participant. If a Participant no
longer meets the definition of Disability and returns to work with an Employer,
no further payments shall be made on account of the prior Disability, and
distribution of his remaining Grandfathered Account shall be made as otherwise
provided in this Section 6 at the time of his subsequent termination of
employment.

   

(b)  Ongoing Account.    A Participant (or a Participant’s beneficiary) shall be
paid the balance in his Ongoing Account following the date he meets the
definition of Disability in accordance with the Ongoing Account Payment Option
in effect with respect to the Participant. If the Participant no longer meets
the definition of Disability while he is still receiving payments from his
Ongoing Account Balance, those payments shall continue to be made.

 

6.3

 

Reemployment.    Any payments from an Eligible Employee’s Ongoing Account that
commenced due to the Eligible Employee’s Separation from Service will not cease
or be suspended if the Eligible Employee subsequently becomes reemployed by the
Company or any corporation or other entity that is required to be aggregated
with the Company pursuant to Code Sections 414(b), (c), (m) or (o).

 

11



--------------------------------------------------------------------------------

 

6.4

 

Designation of Separate Payments.    For purposes of the Plan, the entitlement
to a series of benefit payments under the Plan payable in periodic installments
shall be treated as an entitlement to a series of separate payments, with each
benefit payment being considered, and hereby designated as, a separate payment
for purposes of Section 409A.

Section 7.        Nature of Interest of Participant.

Participation in this Plan will not create, in favor of any Participant, any
right or lien in or against any of the assets of the Company or any Employer,
and all amounts of Compensation deferred here under shall at all times remain an
unrestricted asset of the Company or the Employer. A Participant’s rights to
benefits payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, or encumbrance. All payments
hereunder shall be paid in cash from the general funds of the Company or
applicable Employer and no special or separate fund shall be established and no
other segregation of assets shall be made to assure the payment of benefits
hereunder. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between any Employer and a Participant or any other
person, and the Company’s and each Employer’s promise to pay benefits hereunder
shall at all times remain unfunded as to the Participant.

Section 8.        Hardship Distributions.

8.1          Hardship Definition.    A Participant may request the Committee to
accelerate distribution of all or any part of the value of his Account solely
for the purpose of alleviating an immediate financial emergency. For purposes of
this Section 8.1, such an immediate financial emergency shall mean a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. This requirement is met only if the amounts distributed with
respect to an emergency do not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship),
including loans and withdrawals from the Viacom 401(k) Plan.

8.2          Committee Discretion.    The Committee may request that the
Participant provide certifications and other evidence of qualification for such
emergency hardship distribution as it determines appropriate. The decision of
the Committee with respect to the grant or denial of all or any part of such
request shall be in the sole discretion of the

 

12



--------------------------------------------------------------------------------

Committee, whether or not the Participant demonstrates that an immediate
financial emergency exists, and shall be final and binding and not subject to
review.

8.3          Excess Salary Reduction Contributions Cease.    In the event that a
Participant receives a distribution to alleviate an immediate financial
emergency pursuant to Section 8.2 or receives a hardship distribution from the
Viacom 401(k) Plan, his Excess Salary Reduction Contributions shall cease for
the remainder of the calendar year in which he receives such distribution.

Section 9.        Beneficiary Designation.

A Participant’s beneficiary designation for this Plan will automatically be the
same as the Participant’s beneficiary designation recognized under the Viacom
401(k) Plan, unless a separate designation of beneficiary for this Plan has been
properly filed.

Section 10.      Administration.

10.1        Committee.    This Plan will be administered by the Committee, the
members of which were initially appointed by the Board of Directors and can be
subsequently removed or replaced by the President and Chief Executive Office of
the Company.

10.2        Powers of the Committee.    The Committee’s powers will include, but
will not be limited to, the power:

(a)          to determine who are Eligible Employees for purposes of
participation in the Plan;

(b)          to interpret the terms and provisions of the Plan and to determine
any and all questions arising under the Plan, including without limitation, the
right to remedy possible ambiguities, inconsistencies, or omissions by a general
rule or particular decision;

(c)          to adopt rules consistent with the Plan; and

(d)          to approve certain amendments to the Plan.

10.3        Claims Procedure.    The Committee shall have the exclusive right to
interpret the Plan and to decide any and all matters arising thereunder.

(a)          Claim for Benefit.    Claims as to the amount of any distribution
or method of payment under the Plan must be submitted in writing to the
Committee. The Committee shall notify the Participant of its decision by written
or electronic notice, in a manner calculated to be understood by the
Participant. The notice shall set forth:

     (1)          the specific reasons for the denial of the claim;

 

13



--------------------------------------------------------------------------------

     (2)          a reference to specific provisions of the Plan on which the
denial is based;

     (3)          a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary; and

     (4)          an explanation of the Plan’s claims review procedure for the
denied or partially denied claim and any applicable time limits, and a statement
that the Participant has a right to bring a civil action under Section 502(a) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
following an adverse benefit determination on review.

Such notification shall be given within 90 days after the claim is received by
the Committee (or within 180 days, if special circumstances require an extension
of time for processing the claim, and provided written notice of such extension
and circumstances and the date a decision is expected is given the Participant
within the initial 90-day period). The time period begins when the claim is
filed, regardless of whether the Plan has all of the information necessary to
decide the claim at the time of filing. A claim is considered approved only if
its approval is communicated in writing to the Participant.

(b)          Review or Denial of Claim.    Upon denial of a claim in whole or in
part, a Participant shall have the right to submit a written request to the
Committee for a full and fair review of the denied claim. A request for review
of a claim must be submitted within 60 days of receipt by the Participant of
written notice of the denial of the claim. If the Participant fails to file a
request for review within 60 days of the denial notification, the claim will be
deemed abandoned and the Participant precluded from reasserting it. Also, if the
Participant is not provided a notice of denial, the Participant may submit a
written request for review to the Committee.

The Participant shall have, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Participant’s claim for benefits. The Participant may submit written comments,
documents, records, and other information relating to the claim for benefits.
The review shall take into account all comments, documents, records, and other
information submitted by the Participant relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

(c)          Decision by the Committee.    The Committee will advise the
Participant of the results of the review within 60 days after receipt of the
written request for review (or within 120 days if special circumstances require
an extension of time for processing the request, and if notice of such extension
and circumstances is given to such Participant within the initial 60 day
period).

 

14



--------------------------------------------------------------------------------

The decision on review shall be in written or electronic form, in a manner
calculated to be understood by the Participant. The notice shall set forth:

     (1)          the specific reasons for the denial of the appeal of the
claim;

     (2)          the specific reference to pertinent provisions of the Plan on
which the denial is based;

     (3)          a statement that the Participant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Participant’s claim for benefits;

     (4)          a statement describing any voluntary appeal procedures offered
by the Plan (if any) and the Participant’s right to obtain the information about
such procedures and a statement of the Participant’s right to bring an action
under Section 502(a) of ERISA.

To the extent of its responsibility to review the denial of benefit claims, the
Committee shall have full authority to interpret and apply in its discretion the
provisions of the Plan. The Committee may request a meeting to clarify any
matters deemed appropriate.

A Participant, beneficiary, or other individual alleging a violation of or
seeking any remedy under any provision of ERISA shall also be subject to the
claims procedure described in this Section 10.3. Any such claim shall be filed
within one year of the time the claim arises or it shall be deemed waived and
abandoned. Also, any suit or legal action will be subject to a one-year
limitation period, measured from the date a claim arises and tolled during the
period that any claim is pending under the claims procedures of this
Section 10.3.

10.4        Finality of Committee Determinations.    Determinations by the
Committee and any interpretation, rule, or decision adopted by the Committee
under the Plan or in carrying out or administering the Plan shall be final and
binding for all purposes and upon all interested persons, their heirs, and
personal representatives.

10.5        Severability.    If a provision of the Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.

10.6        Governing Law.    The provisions of the Plan shall be governed by
and construed in accordance with the laws of the State of New York, to the
extent not preempted by the laws of the United States.

 

15



--------------------------------------------------------------------------------

10.7        Gender.    Wherein used herein, words in the masculine form shall be
deemed to refer to females as well as males.

Section 11.      No Employment Rights.

No provisions of the Plan or any action taken by the Company, the Board of
Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

Section 12.      Amendment, Suspension, and Termination.

The Committee shall have the right to amend the Plan at any time, unless
provided otherwise in the Company’s governing documents. The Board of Directors
shall have the right to suspend or terminate the Plan at any time. No amendment,
suspension or termination shall, without the consent of a Participant, adversely
affect the value of such Participant’s Account. In the event the Plan is
terminated, the Committee shall continue to administer the Plan in accordance
with the relevant provisions thereof.

 

16



--------------------------------------------------------------------------------

Appendix A – Special Limits on Annual Compensation

Notwithstanding the provisions of Section 4 of the Plan, the following special
limits on annual Compensation shall apply to Employees who became Participants
in the Plan on January 1, 2006:

 

  —  

For Employees eligible as of December 31, 1995 under the Old Viacom Excess
401(k) Plan and whose base salary plus bonus as of December 31, 1995 exceeded
$750,000, the maximum annual Compensation for the 1996 Plan Year and each
subsequent Plan Year on which the Employer Match will be based shall be the
Employee’s base salary plus bonus as of December 31, 1995.

 

  —  

For an active full-time Employee who is a Participant and who is also a
full-time employee of CBS Corporation or a member of its controlled group and a
participant in the Old Viacom 401(k) Plan and the Old Viacom Excess 401(k) Plan
or the Old Viacom Excess 401(k) Plan for Designated Senior Executives on and
after January 1, 2006, the maximum annual Compensation for the 2006 Plan Year
and each subsequent Plan Year on which the Employer Match will be based shall be
$375,000.

 

17